DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30, 42 and 46-90 are pending. 
Claim 85 appears to be incorrectly drawn to claim 1. It is examined as if it depends from claim 84. Should applicant amend the claims in their response to the restriction requirement differently then it will be determined at that time the appropriate group. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-30 and 42, drawn to an adenoviral vector comprising pIX, classified in class 424 subclass 94.6.
II.	Claims 46-83, drawn to a cell expressing pIX, classified in class 424, subclass 93.21.
III.	Claims 84-89, drawn to a method for manufacturing the vector of Group I using the cell of Group II, classified in class 435, subclass 455.
IV.	Claim 90, drawn to a method of treating a subject with the vector of Group I, classified in class 514, subclass 44R

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Inventions of Groups I -II are directed to related products. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j).  In this case, the cells and the vector are related by each comprising pIX. However, the cell and the virus are not obvious variants and have different design, mode of operation and function. For these reasons the Inventions I-II are patentably distinct.  
	Furthermore, the distinct products require separate and distinct searches.    The inventions of Groups I-II have a separate status in the art as shown by their different classifications.   And a search in the art for cells are distinct from a search for viral vectors. As such, it would be burdensome to search the inventions of Groups I-II together.  
Inventions of Groups I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the pIX deleted adenovirus gene therapy vector can be made by synthetic processes such as attachment in vitro of pIX on the capsid surface.
Inventions of Group I and Group IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the virus can be used to create antibodies in vitro or to induce an immune response in vivo.  
Searching the inventions of either Groups I, III and IV together would impose serious search burden. The inventions of Groups  I, III and IV have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the virus, the method of making and the method of using are not coextensive.  Prior art, which teaches a virus would not necessarily be applicable to the method of using or making the virus.  Moreover, even if the product were known, the method of using the product may be novel and unobvious in view of the preamble or active steps.

Inventions of Group II and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the cells can be used to produce pIX.  

Searching the inventions of either Groups II and III together would impose serious search burden.  The inventions of Groups II and III have a separate status in the art as shown by their different classifications.  Moreover, in the instant case, the search for the cells and the method of using the cells are not coextensive.  Prior art, which teaches a cell expressing pIX would not necessarily be applicable to the method of making the peptide.  Moreover, even if the product were known, the method of making the product may be novel and unobvious in view of the preamble or active steps.
Groups II and IV are unrelated. 
	 Inventions I and II are directed to related processes. The related inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 806.05(j).  The groups are related in that the methods of Group III are used to produce the product for use in Group IV. However, each of the methods is distinct in that mutually exclusive steps are used.  The method of Group III requires cell culture to produce a virus whereas the methods of group IV use the produce to introduce therapeutics into a subject. The steps are of different design, goals and functions. For these reasons the Inventions of III-IV are patentably distinct.  
Furthermore, the distinct methods require separate and distinct searches. The inventions of Groups III-IV have a separate status in the art as shown by their different classifications.   And a search in the art for methods of making a virus are distinct from a method of using the virus. As such, it would be burdensome to search the inventions of Groups III-IV together.  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633